DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 14-22 and 24-32 are rejected under 35 U.S.C. 103 as being obvious over Peters (US 3,790,735) in view of Veloo (US 2014/0220196) or Imura (US 2005/0242086).
With respect to the limitations of claim 12, Peters teaches an induction cooking appliance device (title, inductive heated bake oven), comprising: a muffle having a muffle wall (Figs 1, 2, inner housing 12, walls 12a-12d, Cols 4, 6) and configured to define at least partially a cooking chamber (Col 5, Lines 10-11, oven cavity defined by inner housing 12); a heating element (inductive heating coil 14a, Col 3) configured to heat the muffle wall (Col 4, Lines 50-58); and a first sensor unit configured to detect a temperature of the muffle wall (Col 8, Lines 45-50, the temperature of the oven wall as measured directly by a contacting temperature sensor such as a thermostat or thermistor).
With respect to the limitations of claim 22, Peters teaches an induction cooking appliance device (title, inductive heated bake oven), said cooking appliance device comprising a muffle having a muffle wall (Figs 1, 2, inner housing 12, walls 12a-12d, Cols 4, 6) and configured to define at least partially a cooking chamber (Col 5, Lines 10-11, oven cavity defined by inner housing 12), a heating element (inductive heating coil 14a, Col 3) configured to heat the muffle wall (Col 4, Lines 50-58), and a first sensor unit configured to detect a temperature of the muffle wall (Col 8, Lines 45-50, the temperature of the oven wall as measured directly by a contacting temperature sensor such as a thermostat or thermistor).
With respect to the limitations of claim 32, Peters teaches a method for operating an induction cooking appliance device (title, inductive heated bake oven) having a 
Peters discloses the claimed invention except for the first sensor unit is configured to detect the temperature of the muffle wall automatically at a hottest point of the muffle wall.  
However, the first sensor unit is configured to detect the temperature of the muffle wall automatically at a hottest point of the muffle wall is known in the art.  Veloo, for example, discloses placing a temperature sensor  (Figs 1-3, temperature sensors 22, 24, 0034) proximate to the hottest location in cooking device platen (Abstract) has the advantage of locating the sensor in a known location that allows for accurate control of heat energy addition to the platen (Abstract).  Additionally, Imura also discloses placing a temperature sensor (Figs 1-3, temperature sensor 70) in a location with the highest temperature of a cooking vessel wall (0059) has the advantage of providing the temperature sensor in an known location where the optimal temperature reading can be sensed (0059).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction cooking device and method of Peter having a temperature sensor in contact with and directly measuring the temperature of a muffle wall silent to the first sensor unit is configured to detect the temperature automatically at a hottest point of the wall with the first sensor unit is 
With respect to the limitations of claims 14, 15, 16, 17, 18, 19, 20, 21, 24, 25, 26, 27, 28, 29, 31 and 32, Peters teaches the heating element is embodied as an induction heating element (inductive heating coil 14a); further comprising a further heating element embodied as an induction heating element (inductive heating coils 14b-14d, Col 3); further comprising a second sensor unit (Fig 2, infrared temperature sensor 31a, Col 8) configured to detect a temperature within the cooking chamber (Col 8, Lines 20-40); further comprising a third sensor unit (Fig 2, infrared temperature sensors 31b-d) configured to detect a temperature of an item to be cooked located within the cooking chamber (Col 8, Lines 20-40); further comprising a control unit (Fig 1, control circuitry 15, Col 7, Lines 30-35) configured to determine in dependence on the temperature detected by the sensor unit a power output that is directed onto an item to be cooked located within the cooking chamber (Col 8, Lines 44-51); the control unit is configured to 

Response to Amendments
Claims 12, 22 and 32 have been amended.  
Claims 1-11, 13 and 23 are cancelled.
Claims 12, 14-22 and 24-32 are pending.

Response to Arguments
The 35 USC 112 rejection of claims 12 and 22 have been withdrawn in view of the claim amendments removing the phrase “in particular”.
Applicant’s arguments, see Remarks, filed 1/20/2022, with respect to the rejection(s) of claim(s) 12, 14-22 and 24-29 with respect to Peters not disclosing the amended limitations of “the first sensor unit is configured to detect the temperature of the muffle wall automatically at a hottest point of the muffle wall” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Peters (US 3,790,735) in view of Veloo (US 2014/0220196) or Imura (US 2005/0242086) as set forth in the rejection of above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
3/15/2022